Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-16, 18-20, 23, 24, and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s March 15, 2022 amendment amended claims 1 and 20 to incorporate the allowable subject matter noted in the Examiner’s December 15, 2021 final rejeciton at pages 12-13. Claim 16 was also amended but did not include the Examiner’s list of allowable subject matter. Applicant’s most recent April 14, 2022 amendment, now entered in full, incorporates allowable subject matter as previously noted by the Examiner. As noted in the Examiner’s December 15, 2021 final rejeciton, and confirmed again by the Examiner’s updated search, Shinriki (US 20080318417 A1) does not teach or suggest, alone or in combination, at least the claimed channel defined between the claimed first and second showerhead plates.
Information Disclosure Statements
The information disclosure statements filed February 15, 2022 and April 14, 2022 fail to comply with 37 CFR 1.97(d) because they lack a statement as specified in 37 CFR 1.97(e).  They have been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed February 15, 2022 and April 14, 2022 fail to comply with 37 CFR 1.97(d) because they lack the fee set forth in 37 CFR 1.17(p).  They have been placed in the application file, but the information referred to therein has not been considered.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 14, 2022, with respect to claims 1-5, 8-16, 18-20, 23, 24, and 30 have been fully considered and are persuasive. The claims are withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716